Citation Nr: 1336180	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  05-24 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to June 1988.  He also has service in the Air Force Reserve and the Air National Guard.

This matter is on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.   

The Veteran testified before a Decision Review Officer in February 2007 and before the undersigned Veterans Law Judge in March 2009.  Transcripts of the hearings are of record.

This appeal was remanded by the Board in May 2009, March 2011, November 2012 and April 2013 for further development and is now ready for disposition.


FINDING OF FACT

Symptoms of a psychiatric disability were shown in active service and served as a basis of a later clinical diagnosis. 


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, claimed as depression and dysthymic disorder, have been met.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995).

In some cases, a causal relationship between the present disability and the disease or injury incurred or aggravated during service may be established through a demonstration of continuity of symptomatology for certain specific chronic disorders.  38 C.F.R. § 3.303(b) (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

However, service-connection may be established under 38 C.F.R. § 3.303(b) (2013) only for disorders considered to be "chronic" under 38 C.F.R. § 3.309(a).  As is relevant here, non-psychotic mental disorders are not considered a chronic under 38 C.F.R. § 3.309(a) (2013), and may not be service connected under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Nevertheless, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a) (2013).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran claims entitlement to service connection for a psychiatric disability, which has been diagnosed as major depressive disorder, anxiety disorder and dysthymia.  He attributes his symptoms not only to his active duty service from 1986 to 1988, but also his service in the Air Force Reserve and Air National Guard.  

In addition to the regulations described above, the Veteran may also be eligible for benefits based on any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from injury, but not disease, incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21)-(24), 106, 1110, 1131 (West 2002); 38 C.F.R. § 3.6(a)-(d), 3.303(a) (2013); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).

In this case, the evidence does not indicate that the Veteran has any period of active duty service other than the period from September 1986 to June 1988, and that his remaining service was in the form of either ACDUTRA or INACDUTRA.  The Board need not consider the precise nature of his service after June 1988, as there is sufficient evidence from his active duty service such that service connection can be granted for his psychiatric disorder.  

The service medical records do not show any treatment for psychiatric symptoms while he was on active duty.  The Veteran has acknowledged that he did not receive any psychiatric treatment in service, but rather received more informal support, such as with military chaplains and members of his chain of command.  However, at the time of his separation physical examination in March 1988, he reported symptoms of depression, excessive worry, and "nervous trouble."  

The first indication of an actual diagnosed psychiatric disorder was not until an August 1999 Air National Guard physical examination, which noted that the Veteran had been diagnosed with depression in September 1991.  However, the evidence also includes a letter from social worker who stated that the Veteran had received psychotherapy from 1989 to 1992.  Unfortunately, the records of that treatment were no longer retained.  Nevertheless, even though the Veteran was diagnosed with a psychiatric disability in 1991, the Board may conclude that this was also the diagnosis when he was originally seen by the social worker in 1989, and only one year after he left active duty.  

Moreover, even though a psychiatric disability was not clinically observed while the Veteran was on active duty, the evidence shows that he complained of psychiatric symptoms in service.  When credible, lay statements such as the Veteran's reported symptoms may represent competent and sufficient evidence to establish a diagnosis of a condition when the lay testimony describing the symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  That is the case here.  As there is no reason to doubt the veracity of the Veteran's stated symptoms at the time he left active duty in 1988, service connection is warranted on the basis that those reported symptoms at the time of separation were treated approximately one year later and have resulted in a diagnosis of a psychiatric disability.  

The Board notes that there is evidence in the record to suggest that the Veteran may have experienced psychiatric symptoms prior to service.  A VA examiner stated in December 2012 that it was at least as likely as not that was the case.  However, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to entrance to service.  Only conditions recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2013).  The presumption of sound condition may be rebutted only by a showing, by clear and unmistakable evidence, that the disease or injury both existed prior to service, and was not aggravated by service.

In this case, the Veteran's military induction physical examination in May 1986 does not mention any psychiatric disorder, nor were there any symptoms that suggested any psychiatric disability.  Moreover, there is no clinical evidence in the record to show by clear and unmistakable evidence that any psychiatric disorder preexisted service.  While it was the VA examiner's opinion in December 2012 that it was at least as likely as not that the Veteran's disorder preexisted service, that does not meet the necessary legal standard.  As a result, despite any suggestions to the contrary, the Board must presume that no psychiatric disorder existed when the Veteran entered active duty.  

Therefore, the Board concludes that there is evidence in the Veteran's service medical records indicative of in-service psychiatric complaints that were credible and were sufficient to support a later diagnosis of major depression and anxiety disorder.  Consequently, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a psychiatric disability should be granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disability is granted.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


